FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D17-4084
                 _____________________________

DARELL ROBINSON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

                           April 3, 2019


B.L. THOMAS, C.J.

     Trusting in his cellmate to carry out the murder of a witness
against him, Appellant was charged and convicted of Solicitation
to Commit First-Degree Murder. At trial, defense counsel moved
for a judgment of acquittal, and Appellant now asserts the motion
should have been granted, because the evidence at trial was
insufficient as a matter of law to support the conviction. He relies
primarily on the decision in State v. Gaines, 431 So. 2d 736 (Fla.
4th DCA 1983).

    Our review of the trial court’s ruling denying the motion for
judgment of acquittal is de novo. Pagan v. State, 830 So. 2d 792,
803 (Fla. 2002). All inferences are drawn in favor of the verdict
and all evidence is reviewed in the light most favorable to the
verdict: “If, after viewing the evidence in the light most favorable
to the State, a rational trier of fact could find the existence of the
elements of the crime beyond a reasonable doubt, sufficient
evidence exists to sustain a conviction.” Id.

     In Gaines, the Fourth District held that because the defendant
never expressed a present intent that the crime be carried out, but
deferred her final decision to a later date, the trial court properly
dismissed the charge. Gaines, 431 So. 2d at 737. That decision is
distinguishable, even were we to agree with its reasoning, because
Appellant clearly and repeatedly stated that he intended that his
cellmate carry out the murder. Appellant did not defer a final
decision as to whether the murder should occur. In addition,
Appellant attempted to obtain the funds to provide bail for his
cellmate so the crime could be accomplished. He also discussed
several methods by which the murder could be accomplished.
After the cellmate informed law enforcement, and wore a recording
device, Appellant continued to discuss the arrangement and stated
his confidence that the cellmate would in fact be successful in the
planned witness elimination. Thus, we reject Appellant’s
argument that the evidence was insufficient as a matter of law.

    AFFIRMED.

KELSEY and WINOKUR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, M.J. Lord, Assistant Public
Defender, Tallahassee, for Appellant.

Ashley B. Moody, Attorney General, Steven Edward Woods,
Assistant Attorney General, Tallahassee, for Appellee.



                                  2